IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-51,354-17


                            IN RE RONROYAL J. OWENS, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                      CAUSE NOS. W98-01040-(T)B & W98-67384-T(B)
                              IN THE DISTRICT COURT
                               FROM DALLAS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

a District Court of Dallas County, that more than 35 days have elapsed, and that the applications

have not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response, which may be made by submitting the records on such habeas

corpus applications, submitting copies of timely filed orders which designate issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                     2

Relator has not filed applications for writs of habeas corpus in Dallas County. Should the response

include orders designating issues, proof of the date the district attorney’s office was served with the

habeas applications shall also be submitted with the response. This application for leave to file a

writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: January 4, 2017
Do not publish